Citation Nr: 0808585	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
major depression.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  

In July 2006, the veteran's representative informed the RO 
that the veteran wished to cancel his request for a hearing 
before a Veteran's Law Judge, and requested that his claim be 
sent to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran has mild pes planus without marked deformity, 
pain on manipulation, or characteristic callosities.

2.  A psychiatric disorder, to include PTSD and major 
depression, was not incurred during service, and the 
veteran's current psychiatric disability is unrelated to the 
veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2007).

2.  A psychiatric disorder, to include PTSD and major 
depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Pes Planus

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral pes planus 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran has had a 10 percent rating in effect for 
bilateral pes planus since May 1947.  His claim for an 
increased rating was received in December 2002.  

Diagnostic Code (DC) 5276 governs the criteria for rating pes 
planus.  A 10 percent rating is available for moderate 
acquired bilateral pes planus characterized by weight-bearing 
line over, or medial to, the great toe; inward bowing of the 
tendo-achillies; and pain on manipulation and use of the 
feet.  A 30 percent rating is available for severe acquired 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is available 
for pronounced, acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo-achillies 
on manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A review of the medical evidence reveals that the veteran's 
pes planus disability has not met the criteria for a rating 
in excess of 10 percent at any time.  The medical records 
including VA examinations dated in December 2002, and July 
2006, as well as VA outpatient records dated from December 
2001 to December 2003 do not reveal the veteran to have 
severe pes planus with objective evidence of marked 
deformity, pain on manipulation and use accentuated, and 
characteristic callosities.  

The December 2002 VA examination report noted that there was 
no edema of the feet.  The veteran had severe valgus 
deformity of three degrees.  The veteran's gait cycle was 
antalgic.  The feet pronated in the gait cycle.  There was a 
decrease in the longitudinal arch when the veteran was 
standing.  The diagnoses included moderate pes panovalgus 
deformity bilaterally.

VA outpatient records dated in June 2002 and November 2002 
indicate that visual inspection of the veteran's feet 
revealed no abnormalities of the veteran's skin.  Sensory 
monofilament examination of the feet was also normal.

On VA examination in July 2006, the veteran complained of 
aching pains on the bottom of his feet.  The examination 
revealed mild edema, left more so than the right.  It was 
noted that the veteran had no spasm or calliosities.  
Achilles, forefoot, and midfoot alignment of both feet were 
normal.  The veteran had mild pronation of the feet.  There 
was no pain on manipulation of the feet.  

The Board finds that the veteran does not meet the criteria 
for a rating in excess of 10 percent for his bilateral pes 
planus.  While the July 2006 examination report noted that 
the veteran had mild swelling of the feet, there was no 
indication that the veteran's bilateral pes planus was more 
than mild in nature.  The veteran did not have marked 
deformity of the feet, pain on manipulation, or 
characteristic callosities.  The December 2002 VA examiner 
specifically stated that the veteran's bilateral food 
disability was moderate in nature.  The medical evidence does 
not indicate that the veteran had more than moderate 
bilateral pes planus at any time and thus the veteran did not 
meet the criteria for a rating in excess or 10 percent for 
his bilateral pes planus at any time.

During the entire time period under consideration the 10 
percent rating has adequately compensated the veteran for his 
bilateral pes planus.  Since the veteran has not been shown 
to be entitled to a higher rating, the veteran's claim for a 
rating in excess of 10 percent for bilateral pes planus is 
denied.

II.  Depression and PTSD

The veteran asserts that he has depression and PTSD due to an 
incident during service in which he published information, as 
ordered, and the negative reaction to the publication led to 
his being prosecuted in a military tribunal.  The veteran 
said that he was in great fear of being sent to prison, and 
that eventually he was exonerated.

The Board notes that the veteran's service personnel records 
do not confirm the veteran's reported stressful event.

The veteran's service medical records, including the October 
1946 discharge examination report, do not reveal any 
psychiatric complaints or findings.  

The post service VA medical records do reveal complaints of 
depression beginning in October 1996.  At that time the 
veteran reported that he had had depression for six months.  
A January 1997 VA outpatient record notes rule out 
depression, and an August 1997 VA outpatient record contains 
a diagnosis of depression.  VA medical records dated in 
December 2001 and April 2002 confirm that the veteran 
experienced major depression.

On VA psychiatric examination in December 2002, the veteran 
received a diagnosis of PTSD.  However, after reviewing the 
veteran's claims files in March 2004, the same examiner 
stated that her previous diagnosis of PTSD was erroneous.  
She stated that the veteran does not have PTSD, and that the 
veteran's psychiatric disability is major depression.

While the veteran maintains that he has PTSD and depression 
due to his military service, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In this case the greater weight of the medical evidence 
indicates that the veteran does not have PTSD due to his 
military service.  As noted above, while the veteran received 
a diagnosis of PTSD, the examiner who made that diagnosis 
later reviewed the veteran's medical history and came to the 
conclusion that her earlier diagnosis was incorrect.  Even if 
the veteran were found to have PTSD, the veteran did not 
serve in combat and there is no credible evidence that 
supports the veteran's claimed stressor.  Accordingly, 
service connection for PTSD is not warranted.

With regards to all other psychiatric disability, the record 
does confirm that the veteran has experienced major 
depression since 1996.  However, none of the evidence has 
provided a nexus between the veteran's current psychiatric 
disability and his service.  Since no psychiatric disability 
was noted during service, or for many years after discharge 
from service, and since there is no competent evidence 
relating the veteran's current psychiatric disability to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for a psychiatric disorder to include PTSD 
and major depression is not warranted.


III.  Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

By a December 2002 letter, issued prior to the January 2003 
rating decision on appeal, the RO sent the veteran the 
required notice.  The letter specifically informed him of the 
type of evidence needed to support the claims, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra.  

With respect to the veteran's increased rating claim, the 
March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vasquez-Flores v. 
Peake, No 05-0355 (U.S. Vet. App. Jan. 30, 2008).

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been provided VA medical 
examinations.  The RO has attempted to obtain all medical 
evidence identified by the veteran including records from a 
Dr. Woomer regarding the veteran's pes planus.  Dr. Woomer 
responded in March 2006 that she had never treated the 
veteran for flat feet.  The VA informed the veteran of Dr. 
Woomer's statement by way of a March 2007 supplemental 
statement of the case.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.

Service connection for a psychiatric disorder to include PTSD 
and major depression is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


